United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       August 2, 2019

                                           Before:

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge


Nos. 17-3508 & 18-2199
                                                  Appeals from the United States District
MARK RICHARDSON,                                  Court for the Northern District of
     Plaintiff-Appellant,                         Illinois, Eastern Division.

      v.                                          No. 16-cv-03027

CHICAGO TRANSIT AUTHORITY,                        John Robert Blakey,
     Defendant-Appellee.                          Judge.

                                         ORDER

        The opinion issued in the above-entitled case on June 12, 2019, is hereby amended
as follows:

      On Page 7, line 23, the last sentence of the paragraph, which states,

             EEOC regulations interpreting the ADA are entitled to
             deference under Chevron, U.S.A., Inc. v. Natural Resources
             Defense Council, Inc., unless they are “arbitrary, capricious, or
             manifestly contrary to the statute.” 467 U.S. 837, 844 (1984);
             see Sutton v. United Air Lines, Inc., 130 F.3d 893, 899 n.3 (10th
             Cir. 1997).
Nos. 17-3508 & 18-2199                                                                                  Page 2

        is amended to read,

                 We view EEOC regulations interpreting the ADA’s
                 definitions as “instructive guidance.” Steffen v. Donahoe, 680
F.3d 738, 743 n.3 (7th Cir. 2012); see also Waldrip v. Gen. Elec.
                 Co., 325 F.3d 652, 655 n.1 (5th Cir. 2003) (EEOC regulations
                 interpreting 42 U.S.C. § 12102 are “persuasive authority”).1

        Additionally, on Page 12, line 20, the last sentence of the paragraph, which
        states,

                 While EEOC interpretive guidance is “not entitled to full
                 Chevron deference,” it does “reflect a body of experience and
                 informed judgment to which courts and litigants may
                 properly resort for guidance” and is therefore “entitled to a
                 measure of respect under the less deferential Skidmore [v. Swift
                 & Co., 323 U.S. 134 (1944)] standard.” Fed. Express Corp. v.
                 Holowecki, 552 U.S. 389, 399 (2008) (citations and internal
                 quotation marks omitted); see Gile v. United Airlines, Inc., 95
F.3d 492, 497 (7th Cir. 1996).

        shall be removed.




    1  Because Congress did not delegate authority to the EEOC to implement 42 U.S.C. § 12102, the precise
degree of deference courts owe to EEOC regulations interpreting the term “disability” is an open question.
See Toyota Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184, 194 (2002) (“Because both parties accept the EEOC
regulations as reasonable, we assume without deciding that they are, and we have no occasion to decide
what level of deference, if any, they are due.”), superseded by statute, ADAAA, 122 Stat. 3553; Sutton v. United
Air Lines, Inc., 527 U.S. 471, 480 (1999) (same), superseded by statute, ADAAA, 122 Stat. 3553; Albertson’s, Inc.
v. Kirkingburg, 527 U.S. 555, 563 n.10 (1999) (same); see also Winsley v. Cook County, 563 F.3d 598, 603 n.2 (7th
Cir. 2009) (EEOC interpretations of § 12102 are “not necessarily entitled to any special deference by the
courts”).